                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA                                 a4t
                                              No. l9 CP.#?;-
                v.
                                              Judge Edmond E. Chang
JHALEYL LOTT




                 PROTECTIVE ORDER GOVERNING DISCOVERY

         Upon the agreed motion of the government, pursuant to Fed. R. Crim. P.

16(d),   it is hereby   ORDERED:

1.              All of the materials provided by the United States in preparation   for,

or in connection with, any stage of the proceedings in this case (collectively, "the

materials") are subject to this protective order and may be used by defendant and

defendant's counsel (defined as counsel of record     in this case) solely in connection
with the    defense of   this case, and for no other purpose, and in connection with   no

other proceeding, without further order of this Court.

2.              Defendant and defendant's counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons
employed      to assist in the defense, persons who are interviewed as potential
witnesses, counsel for potential witnesses, and other persons to whom the Court

may authorize disclosure (collectively, "authorized persons"). Potential witnesses

and their counsel may be shown copies of the materials"ap necessary to prepare the
defense, but may not retain copies without prior permission of the Court.

3.            Defendant, defendant's counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in   connection   with this   case   by defendant, defendant's counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

4.            Defendant, defendant's counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents

of the materials, other than to authorized persons, and all such notes or records are

to be treated in the same manner as the original materials.

5.            Before providing materials to an authorized person, defense counsel

must provide the authofized person with a copy of this Order.

6.            Upon conclusion of aII stages of this case, all of the materials and all

copies made thereof shall be disposed of        in   one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the

United States; or (3) retained in defense counsel's case file. The Court may require a

certification as to the disposition of any such materials.        In the event that   the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

7.            To the extent any material is produced by the United States to
defendant or defendant's counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant's counsel shall return all

such material   if in hard copy, and in the case of electronic materials, shall certifr in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

8.            The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received   in evidence at other trials, nor do the restrictions in this Order limit
defense counsel in the use of discovery materials in judicial proceedings in this case.

9.            Nothing contained     in this Order shall preclude any party from
applying to this Court for further relief or for modification of any provision hereof.
                                         ENTER:
                                           /du,*,1        0.C/wJ
                                          EDMOND E. CHANG
                                          District Judge
                                          United States District Court
                                          Northern District of Illinois

Date:

     3- il '?dt       1
